                        IN THE UNITED STATES DISTRICT CO!JRT1                                 r


                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


JOSEPH CUELLAR,
               Plaintiff,
-vs-                                                                     CAUSE NO.:
                                                                       AU-17-CA-00223-SS
DETECTIVE OTHO DUBOISE,
              Defendant.


                                              [SJIfl
        BE IT REMEMBERED on this day the Court reviewed the file in the above-styled cause,

and specifically Defendant Detective Otho Duboise's Motion for Summary Judgment [#36],

Plaintiff Joseph Cuellar's Response [#40] in opposition,' and Detective Duboise's Reply [#42] in

support. Having reviewed the documents, the governing law, and the file as a whole, the Court

now issues the following opinion and orders.

                                             Background

        This is an excessive force case. On February 14, 2015, Joseph Cuellar spent a Saturday

night drinking on Sixth Street in Austin, Texas. Resp. [#40] at 2. When the bars began to close,

Cuellar and a friend, Ricardo Guerrero, began walking down Sixth Street to catch a bus back to

San Marcos, Texas, where Cuellar was enrolled as a student at Texas State University. Id.

Because it was a weekend night, Sixth Street was, as usual, closed to vehicular traffic and

crowded with intoxicated revelers. Id. As he made his way through the crowd, an ebullient

 Cuellar intermittently broke out into a rave-like dance wherein he circled his hands around each

 other at chest level and did a little jig. Resp. [#40-1] Ex. A at 10-11, 18.



         'The Court GRANTS Cuellar's Motion for Leave   to File Exhibits to Response Under Seal [#411.


                                                    1




                                                                                                         V
        While walking and dancing down the street, Cuellar and Guerrero encountered a phalanx

of horse-mounted police officers performing crowd-control services. Id. at 3. The parties dispute

whether Cuellar "head[ed] straight towards the mounted patrol horses" or whether the horses

instead "encroached upon" and "startled" Cuellar. Compare Mot. Summ. J. [#3 6] at 2, with Resp.

[#40] at 3. It is undisputed, however, that Cuellar found a large horse blocking his way as he

proceeded down Sixth Street. Mot. Summ. J. [#36-1] Ex. A at                15.2   Cuellar did not immediately

notice the horse, and when he did finally notice, it startled him. Cuellar reacted by exclaiming

"Hey, what's up man." Resp. [#40] at 16, 18-19.

        Officer Amanda Santeford was riding the horse in question and testified in her deposition

that she heard Cuellar say something to Guerrero about wanting to "smack[] that ass." Mot.

Summ. J. [#36] at 3; Mot. Leave Seal [#37-1] Ex. B (Santeford Dep.) at                5.   Santeford took this to

mean Cuellar wished to hit her horse, while Cuellar denies making the comment altogether.

Santeford Dep. at       5;   Resp. [#40-1] Ex. A at 21. Officer Santeford also testified that Cuellar was

either "dancing or motioning like he was going to hit the horse." Santeford Dep. at 6. By this

point, Cuellar had somehow ended up directly behind the horse, and Officer Santeford was

concerned the horse might kick him. Id. at 7. She therefore instructed Cuellar to back away from

the horse. Resp. [#40] at 3; Santeford Dep. at 6. Cuellar acceded to this request and danced his

way backwards as Officer Santeford rejoined the phalanx of mounted officers proceeding down

Sixth Street. Mot. Summ. J. [#36] at 3; Santeford Dep. at 6.

         Detective Otho Duboise, who was on foot patrol on Sixth Street, observed this initial

encounter between Officer Santeford and Cuellar and made his way towards the mounted patrol.

Mot. Leave Seal [#37-1] Ex. C (Duboise Dep.) at                15,   17. As Detective Duboise approached,


         2
              In the interest of consistency and for ease of reference, all page number citations refer to CM/ECF
pagination.
Cuellar danced back towards Officer Santeford's horse. Id. at 17-18; Resp. [#40-1] Ex. A at 27.

Sergeant Duboise testified that when Cuellar was about one to three yards behind the horse,

Cuellar raised his right arm as if he was "fixing to slap the horse on the rear." Duboise Dep. at

19. Cuellar denies raising his arms or making any sort             of aggressive move towards the horse.

Resp. [#40-1] Ex. A at 27. He did, however, continue to move his hands in a circular dancing

motion near his chest. Id.

        Detective Duboise testified that he positioned himself between Cuellar and the horse and

grabbed ahold of Cueller's right arm and body. Duboise Dep. at 19. Cuellar was still one to three

yards away from the horse. Resp. [#40-1] Ex. A at 28. After interposing himself between Cuellar

and the horse, Detective Duboise then swung Cuellar around by the arm and threw him onto the

ground. Duboise Dep. at 19; Mot. Summ. J. [#36-4] Ex. D (Bystander Video); Resp. [#40-1]

Ex. A at 29-30. This use of force was captured on video by a bystander with a cellphone.

Bystander Video. As a result of the use of force, Cuellar suffered bruising and scrapes on his

hips, hands, and wrists. Mot. Summ. J. [#36] at 6. Detective Duboise subsequently arrested

Cuellar for public intoxication, though the criminal charge was later dismissed. Resp. [#40] at 4;

Mot. Summ. J. [#36-1] Ex. A at 30.

        In March 2017, Cuellar brought this action under 42 U.S.C.                 §   1983 alleging Detective

Duboise used excessive force when he threw Cuellar to the ground. Notice Removal [#1-4]

Original Pet. at 1. Detective Duboise now brings a motion for summary judgment arguing he is

entitled to qualified immunity. Mot. Summ. J. [#36]. This pending motion is ripe for review.




          In his initial report, Detective Duboise alleged that he told Cuellar to get back and then pushed Cuellar
away from the horse. Mot. Leave [#41-5] Ex. H (Incident Report) at 2. The Initial Report also indicated Cuellar
"stumbled" and fell to the ground, as opposed to being flung to the ground by Detective Duboise. Id.

                                                        3
                                              Analysis

I.     Legal Standard

        Summary judgment shall be rendered when the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine dispute as to any material fact

and that the moving party is entitled to judgment as a matter of law.       FED. R. CIV. P.    56(a);

Celotex Corp.   v.   Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508

(5th Cir. 2007). A dispute regarding a material fact is "genuine" if the evidence is such that a

reasonable jury could return a verdict in favor of the nonmoving party. Anderson         v.   Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). When ruling on a motion for summary judgment, the

court is required to view all inferences drawn from the factual record in the light most favorable

to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986);

Washburn, 504 F.3d at 508.          Generally, this means the Court "may not make credibility

determinations or weigh the evidence." Reeves      v.   Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000); Anderson, 477 U.S. at 254-55. In excessive force cases, however, the Fifth

Circuit "assign[s] greater weight" at the summary judgment stage to "facts evident from video

recordings taken at the scene." Newman v. Guedry, 703 F.3d 757, 761 (5th Cir. 2012)

       Once the moving party has made an initial showing that there is no evidence to support

the nonmoving party's case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita, 475 U.S. at

586. Mere conclusory allegations are not competent summary judgment evidence, and thus are

insufficient to defeat a motion for summary judgment. Turner v. Baylor Richardson Med. Ctr.,

476 F.3d 337, 343 (5th Cir. 2007).        Unsubstantiated assertions, improbable inferences, and

unsupported speculation are not competent summary judgment evidence.              Id.   The party
opposing summary judgment is required to identify specific evidence in the record and to

articulate the precise manner in which that evidence supports his claim. Adams            v.   Travelers

Indem. Co.   of Conn., 465 F.3d   156, 164 (5th Cir. 2006). Rule 56 does not impose a duty on the

court to "sift through the record in search of evidence" to support the nonmovant's opposition to

the motion for summary judgment. Id.

       "Only disputes over facts that might affect the outcome of the suit under the governing

laws will properly preclude the entry of summary judgment."             Anderson, 477 U.S. at 248.

Disputed fact issues that are "irrelevant and unnecessary" will not be considered by a court in

ruling on a summary judgment motion. Id. If the nonmoving party fails to make a showing

sufficient to establish the existence of an element essential to its case and on which it will bear

the burden of proof at trial, summary judgment must be granted. Celotex, 477 U.S. at 322-23.

II.    Qualified Immunity

       Qualified immunity protects public officials "from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known." Harlow           v.   Fitzgerald, 457 U.S. 800, 818 (1982). The

qualified immunity analysis involves two considerations: "(1) whether facts alleged or shown by

plaintiff make out the violation of a constitutional right, and (2) if so, whether that right was

clearly established at the time of the defendant's alleged misconduct." Pasco     v.   Knoblauch, 566

F.3d 572, 579 (5th Cir. 2009). As applied in Fourth Amendment excessive force cases, "the

second prong of the analysis is better understood as two separate inquiries: whether the allegedly

violated constitutional rights were clearly established at the time of the incident; and if so,

whether the conduct of the defendants was objectively unreasonable in light of that then clearly

established law." Griggs   v.   Brewer, 841 F.3d 308, 313 (5th Cir. 2016) (citation and quotation



                                                  5
marks omitted); see also Saucier      v.   Katz, 533 U.S. 194, 205 (2001) ("If the officer's mistake as

to what the law requires is reasonable        . . .   the officer is entitled to the immunity defense."). For

purposes of determining whether a right is clearly established, courts should "not require a case

directly on point," so long as existing precedent "place[s] the statutory or constitutional question

beyond debate." Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011); see also Hope v. Peizer, 536 U.s.

730, 739 (2002). Once a defendant pleads qualified immunity, the burden shifts to the plaintiff to

negate the defense. Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

          Detective Duboise contends he is entitled to qualified immunity on Cuellar' s excessive

force claim as a matter of law because (1) there is no genuine issue of material fact as to whether

Detective Duboise used excessive force against Cuellar in contravention of the Fourth

Amendment; and (2) even if Detective Duboise arguably used excessive force, he is nevertheless

entitled to qualified immunity because his actions were objectively reasonable under clearly

established law. The Court assesses each of these arguments in turn.

          A.       Constitutional Violation

          The Fourth Amendment confers a right to be free from excessive force during an arrest.

Deville   v.   Marcantel, 567 F.3d 156, 169 (5th Cir. 2009). To establish a claim of excessive force

under the Fourth Amendment, a plaintiff must show "(1) an injury (2) which resulted directly

and only from the use of force that was clearly excessive to the need and (3) the force used was

objectively unreasonable." Cass      v.    City of Abilene, 814 F.3d 721, 731(5th Cir. 2016) (citation

and internal quotation marks omitted).

          "Excessive force claims are necessarily fact-intensive; whether the force used is

'excessive' or 'unreasonable' depends on 'the facts and circumstances of each particular case."

Deville, 567 F.3d at 167 (quoting Graham               v.   Connor, 490 U.S. 386, 396 (1989)). Guiding this
inquiry, the Supreme Court has identified three sets of facts which deserve careful consideration

in determining whether the force used is "excessive" or "unreasonable": (1) the severity of the

crime at issue; (2) whether the suspect poses an immediate threat to the safety of the officers or

others; and (3) whether the suspect is actively resisting arrest or attempting to evade arrest by

flight. Graham, 490 U.S. at 396; see also Griggs, 841 F.3d at 3 13-14 ("A court must measure

the force used under the facts as a reasonable person would perceive them, not necessarily

against the historical facts."); Poole    v.   City   of Shreveport,   691 F.3d 624, 628 (5th Cir. 2012)

(noting inquiries into whether force is clearly excessive and whether force is objectively

unreasonable are "often intertwined")

           Here, the Court concludes Cuellar has made out a Fourth Amendment excessive force

claim because he has presented evidence suggesting (1) he suffered an injury resulting from

Detective Duboise's use of force; and (2) the injury resulted directly and only from a use of force

clearly excessive to the need and objectively unreasonable. Cass, 814 F.3d at 731.

           First, Cuellar suffered an injury. Cuellar testified that in his deposition that he suffered

scrapes and bruises on his hip and hands as a result of being thrown to the ground by Detective

Duboise. Mot. Summ. J. [#36-1] at 24-25. Cuellar later sought treatment nine days after the

incident for continued soreness in his hip. Id.

           Second, these injuries resulted directly and only from Detective Duboise's use of force,

and there is a genuine dispute of material fact as to whether this use of force was clearly

excessive and objectively unreasonable. The bruises and scrapes complained of by Cuellar

occurred when Detective Duboise threw Cuellar to the ground. Id. In assessing whether this use

of force was clearly excessive and objectively unreasonable, the Court applies the Graham

factors.



                                                        7
        The first Graham      factorthe        severity of the crime at issuecounsels against the use of

force. Cuellar was charged with public intoxication, a Class C misdemeanor. Resp. [#40] at 10;

TEX. PENAL       CODE   §   49.02(c). This is a minor offense militating against the use of force.

Trammel    v.   Fruge, 868 F.3d 332, 340 (5th Cir. 2017). Detective Duboise argues Cuellar could

have been charged with the "much more severe" crime of interference with a police service

animal, though it is unclear why Detective Duboise believes this crime to be "much more

severe." Mot. Summ. J. [#3 6] at         11;   TEX. PENAL     CODE    §   38.151. As applied here, Cuellar's

alleged interference with Officer Santeford's horse might arguably have constituted either a

Class A or Class C misdemeanor.            TEX. PENAL     CODE    §   38.151(c). Both Class A and Class C

misdemeanors are minor offenses militating against use of force. See, e.g., Trammel, 868 F.3d at

340 (noting Class C misdemeanors qualify as minor offenses); Jimenez                   v.   Wood Cty., Tex., 660

F.3d 841, 848 (5th Cir. 2011) (en banc) (concluding Class A misdemeanor constituted minor

offense for Fourth Amendment purposes).

        The second Graham        factorwhether Cuellar posed an immediate threat to the officers or
to   othersalso    counsels in favor of a minimal use of force. Upon reaching Cuellar, Detective

Duboise claims to have immediately interposed himself between Cuellar and the horse and

grabbed Cuellar's right arm and hip. Duboise Dep. at 19. Cuellar was still one to three yards

away from the horse at this time. Resp. [#40-1] Ex. A at 28. Thus, there was no risk of Cuellar

actually striking the horse when Detective Duboise began to swing Cuellar around "basically 360

degrees" and throw him to the ground. Duboise Dep. at 19; Bystander Video. Though it is



           Arguably, the Bystander Video calls Detective Duboise's account into question. The video appears to
show Detective Duboise approaching Cuellar from the right, grabbing Cuellar's right arm, and swinging Cuellar
away from the horse and then violently towards the ground. Bystander Video. Detective Duboise does not appear to
interpose himself between Cuellar and the horse before throwing Cuellar to the ground. Id. Further, both Cuellar and
Detective Duboise appear to be further than three yards away from the horseand thus arguably out of the zone of
danger created by a potential horse kickwhen Detective Duboise threw Cuellar to the ground. Id.
conceivable that the horsepossibly aggravated by Cuellar' s earlier dancingmight have still

kicked backwards even after Cuellar was restrained, "it is unclear whether a reasonable officer

would have thought that [Cuellar] posed a danger to himself and others" solely on the basis of

his presence behind the      horse.5   Trammel, 868 F.3d at 342. It is also unclear whether Detective

Duboise and Cuellar were still within kicking distance of Officer Santeford's horse when

Detective Duboise threw Cuellar to the ground. See Bystander Video. In these circumstances, a

reasonable jury could conclude that a reasonable officer would not have believed Cuellar and

Detective Duboise were still in danger when Detective Duboise threw Cuellar to the ground. A

reasonable jury might similarly conclude that, under the facts as a reasonable officer would

perceive them, Detective Duboise used force "excessive to the need" in removing Cuellar from

behind the horse. Cass, 814 F.3d at 731.

        The third Graham factorwhether Cuellar attempted to flee or evade                          arrestalso
weighs against the use of force. It is uncontroverted that Cuellar attempted neither to flee nor to

evade arrest. Detective Duboise argues, however, that Cuellar's prior disregard of Officer

Santeford's command6 to back away from her horse is tantamount to resisting arrest. Mot.

Summ. J. [#3 6] at 15. The Court finds this argument unpersuasive and concludes a reasonable

jury could determine Detective Duboise' s use of force was clearly excessive and objectively

unreasonable even in light of Cuellar's partial disregard of Officer Santeford's prior command.




          Indeed, the Bystander Video shows another person standing directly next to Cuellar and behind the horses
as Detective Duboise grabbed Cuellar. Bystander Video. Though Detective Duboise argues he "saved" Cuellar by
throwing him forcefully to the ground, there is no evidence Detective Duboise bothered to warn the other bystander
that he was in danger of being kicked by a patrol horse. Id.; see also Mot. Summ. J. [#36] (arguing it "was
imperative for Cuellar's own safety that he quickly be removed from [the horse's] backside in case [the horse]
kicked").
        6
          Detective Duboise did not issue any verbal orders or commands to Cuellar before resorting to use of
force. Duboise Dep. at 19.
        In sum, viewing the evidence in the light most favorable to Cuellar, genuine issues of

material fact exist as to whether Detective Duboise used excessive force in contravention of the

Fourth Amendment.7 As a reasonable jury could determine Detective Duboise used force

excessive to the need when he spun Cuellar around in a circle and then threw him to the ground,

the Court concludes Cuellar has made out a Fourth Amendment excessive force claim.

        B.       Clearly Established Law

        Though the Court concludes Cuellar has made out a violation of a constitutional right,

Detective Duboise might still be entitled to qualified immunity if his use of force was objectively

reasonable in light of clearly established law.       See Griggs, 841     F.3d at 313.

        As discussed above, the objective reasonableness of Detective Duboise's use of force

hinges upon whether a reasonable officer would have believed Cuellar posed a continuing danger

to himself or others after he was initially seized by Detective Duboise. In turn, whether a

reasonable officer would have believed Cuellar posed a continuing danger depends upon

disputed issues of material fact, including Cuellar's distance from the horse upon being

intercepted by Detective Duboise; his ability to strike the horse; whether a reasonable officer

would have believed in the first place that Cuellar was, in fact, preparing to strike the horse; and

the likelihood that a highly trained police horse would kick backwards at a dancing inebriate

absent serious provocation.

        If, depending on the resolution        of these factual disputes, a reasonable officer would not

have believe Cuellar posed a continuing danger to himself or those around him, then Detective


            Detective Duboise argues that regardless of whether he used excessive force, Cuellar has nevertheless
failed to state a Fourth Amendment excessive force claim because Cuellar's injuries are de minimis. Mot. Summ. J.
[#3 6] at 9-11. But because genuine issues of fact exist as to whether Detective Duboise used a objectively
unreasonable force and because "[amy force found to be objectively unreasonable necessarily exceeds the de
minimis threshold," the Court cannot conclude at this time that Cuellar's injuries were de minimis. Alexander v. City
of Round Rock, 854 F.3d 298, 309 (5th Cir. 2017) (emphasis in original) (internal quotation marks and citation
omitted).

                                                         10
Duboise's use of force was objectively unreasonable in light of clearly established law. See

Newman    v.    Guedry, 703 F.3d 757, 764 (5th Cir. 2012) ("{I]n an obvious case, the Graham

excessive force factors themselves can clearly establish" whether a use of force was objectively

unreasonable in light of clearly established law, "even without a body of relevant case law."

(internal quotation marks omitted) (citing Broseau           v.   Haugen, 543 U.S. 194, 199 (2004))); see

also Flores    v.   City   of Palacios, 381 F.3d 391, 399-400 (5th Cir. 2004) (concluding fact issue   as

to whether officer reasonably believed plaintiff posed a risk of harm to himself or others

precluded summary judgment on qualified immunity defense). Accordingly, because the

objective reasonableness of Detective Duboise's use of force depends on disputed issues of

material fact, the Court denies summary judgment on Detective Duboise's qualified immunity

defense at this time.

                                                 Conclusion

       The Court concludes genuine issues of material fact preclude ruling on Detective

Duboise's qualified immunity defense at this time.

       Accordingly,

                    IT IS ORDERED that Cuellar's Motion for Leave to File Exhibits to Response

Under Seal [#41] is GRANTED; and

                    IT IS FURTHER ORDERED that Detective Duboise's Motion for Summary

       Judgment [#36] is DENIED.



       SIGNED this the If              ay of October 2018.

                                                           /3DdJ
                                                      SA SPARKS        U
                                                      SENIOR UNITED STATES DISTRICT JUDGE



                                                      11
